Citation Nr: 0521379	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  01-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002), for residuals of a stroke and motor 
vehicle accident as a result of treatment at a Department of 
Veterans Affairs Medical Center.  


WITNESSES AT HEARING ON APPEAL

The veteran and a caretaker


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from September 1955 
to February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 2002), for 
residuals of a stroke and motor vehicle accident as a result 
of treatment at a VA Medical Center (VAMC).  

The veteran's claim for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991), for residuals of 
a stroke and motor vehicle accident as a result of treatment 
at a VAMC was denied by the Board in a June 1999 decision.  
The veteran did not appeal that determination to the United 
States Court of Appeals for Veterans Claims (Court).  Hence, 
it became final.  Therefore, even though the RO did not 
consider the claim on the basis of new and material evidence 
in the February 2000 rating decision, the Board has construed 
the issue in this manner.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Moreover, since the post October 1, 
1997 provisions of 38 U.S.C.A. § 1151 are more restrictive in 
nature, they are not shown to create a new basis of 
entitlement to 1151 benefits under a liberalizing law or 
regulation.  Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd 1 F.3d 368 (Fed. Cir. 1994).  

The Board acknowledges that pursuant to § 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA), claims that 
were denied or dismissed as not well-grounded may be 
readjudicated as if the denial or dismissal had not been made 
if the denial was one that became final during the period 
beginning on July 14, 1999 and ending on November 9, 2000, 
the date of the enactment of the VCAA.  However, the Board's 
decision is dated and became final on June 22, 1999.  
Therefore, § 7(b) of the VCAA is inapplicable and new and 
material evidence must be submitted to reopen the claim.  

De novo consideration of the issue of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002), for residuals of a stroke and motor vehicle accident 
as a result of treatment at a VAMC is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision dated in June 1999, the Board denied the 
veteran's initial claim for compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991), for residuals of a stroke and 
motor vehicle accident as a result of treatment at a VAMC; 
the veteran did not appeal the determination and it became 
final.  

2.  The additional evidence submitted by the veteran bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and, by itself or when considered with previous 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1999 Board decision that denied entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991), for residuals of a stroke and motor vehicle accident 
as a result of treatment at a VAMC is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2004).  

2.  The additional evidence received subsequent to the June 
1999 Board decision is new and material, and the claim for 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002), for residuals of a stroke and motor 
vehicle accident as a result of treatment at a VAMC, is 
reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In September 1998, the RO denied the veteran's initial claim 
for entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991), for residuals of a stroke and 
motor vehicle accident as a result of treatment at a VAMC.  
The veteran appealed this determination to the Board.  In a 
June 1999 decision, the Board also denied the claim, 
concluding that there was no competent medical evidence of 
record linking the veteran's stroke and resultant motor 
vehicle accident to VA treatment.  The veteran did not appeal 
the June 1999 determination, and the Board's decision became 
final.  38 U.S.C.A. § 7104 (West 2002).  

The evidence of record at the time of the Board's June 1999 
decision included the veteran's VA treatment records and a VA 
opinion that concluded that the veteran's stroke and 
subsequent motor vehicle accident were not related to VA 
treatment for his hypertension.  

The veteran requested that his claim be reopened in September 
1999.  In support of his claim, he submitted a medical 
statement from T.A.T., D.O., dated in March 1999.  Dr. T. 
remarked that the veteran's hypertension was poorly 
controlled and VA medical reports failed to show that the 
veteran was advised to take an aspirin a day and there was no 
attempt to decrease his cholesterol levels.  

The Board finds that the additional evidence proffered, in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim because it provides evidence 
that the veteran may have sustained additional disability as 
a result of VA treatment.  38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001); Hodge, supra.  Accordingly, the 
claim for entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 2002), for residuals of a stroke and 
motor vehicle accident as a result of treatment at a VAMC is 
reopened.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board's decision above to reopen the veteran's claim 
constitutes a partial grant of benefits sought by the veteran 
on appeal.  Hence, the Board finds that a full and detailed 
analysis of VA's compliance with these new requirements is 
not needed with regard to the limited issue of whether new 
and material evidence has been submitted to reopen his claim, 
as the veteran could derive no potential benefit from any 
additional development or notice.  Nevertheless, as discussed 
more fully below, the Board has determined that additional 
development is needed in order to satisfy the duty to assist 
the veteran in the matter of de novo adjudication of the 
claim.




ORDER

New and material evidence having been received, the claim for 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002), for residuals of a stroke and motor 
vehicle accident as a result of treatment at a VAMC, is 
reopened.  To this extent only, the appeal is granted.  


REMAND

The Departments of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997 (Act), Pub. L. No. 104-204, 110 Stat. 2926 (1996), 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  The amendment requires a showing not only that 
VA treatment in question resulted in additional disability, 
but also that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151 (West 2002).  The Act specified that the amendments to 
38 U.S.C. § 1151 were effective for appeals filed after 
October 1, 1997.  See also, VAOPGCPREC 40-97.  The veteran 
filed his current claim for benefits in September 1999.  
Therefore, the amended version of 38 U.S.C.A. § 1151 is 
applicable.  

The Board finds that, consistent with the duty to assist the 
veteran in the development of his claim, additional 
development is required because the current evidence is 
insufficient upon which to make a decision.  Specifically, 
the two medical statements included in the file were based on 
the previous version of 38 U.S.C.A. § 1151.  Accordingly, 
another opinion addressing the new standard is necessary to 
ascertain whether the proximate cause of any additional 
disability sustained by the veteran was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or whether the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Accordingly, this appeal is REMANDED for the following 
development:  

1.  The veteran's claims file should be 
reviewed by a specialist in 
cardiovascular disorders.  After a 
thorough review of the appropriate VA 
medical reports, as well as the April 
1998 VA medical opinion and the March 
1999 private medical opinion, the 
physician should provide an opinion as to 
whether the veteran's stroke and 
subsequent motor vehicle accident that 
occurred in May 1997 resulted from 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part, or an 
event not reasonably foreseeable in 
treating and managing the veteran's 
hypertension.  A complete rationale 
should be provided for any medical 
opinion expressed. 

2.  Upon completion of the above, the 
claim for entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 
(West 2002) for residuals of a stroke and 
motor vehicle accident as a result of 
treatment at a VAMC should be 
readjudicated.  If the determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ANDREW E. BETOURNEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


